Elliott, J.
The indictment in this case charges that the defendant gave to the assessor a false and fraudulent tax list, and specifies the particular in which it was false and fraudulent. There was, therefore, some list, and as there was some list, the defendant is liable to the penalty prescribed in section 6339, R. S. 1881, and must be prosecuted in the mode therein prescribed, and not by indictment. He can not be prosecuted by indictment under that section. A defendant may be prosecuted by indictment under section 2150, where there is an unlawful failure or refusal to return any list at all, but not where a list is returned, although it is a false and fraudulent one. Burgh v. State, ex rel., 108 Ind. 132; State, ex rel., v. Lauer, ante, p. 162; Durham v. State, 117 Ind. 477.
Judgment reversed, with instructions to quash the indictment.